
	
		I
		111th CONGRESS
		2d Session
		H. R. 6007
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Critz (for
			 himself, Ms. Linda T. Sánchez of
			 California, and Mr.
			 Boccieri) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend section 310 of the Trade Act of 1974 to
		  strengthen provisions relating to the identification of United States trade
		  expansion priorities.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Enforcement Priorities
			 Act.
		2.Identification of
			 trade expansion priorities
			(a)Identification
			 of trade expansion prioritiesSection 310 of the Trade Act of 1974 (19
			 U.S.C. 2420) is amended to read as follows:
				
					310.Identification
				of trade expansion priorities
						(a)Identification
							(1)Identification
				and reportWithin 30 days after the submission in each calendar
				year of the report required by section 181(b), the United States Trade
				Representative shall—
								(A)review United
				States trade expansion priorities;
								(B)identify priority
				foreign country practices the elimination of which is likely to have the most
				significant potential to increase United States exports, either directly or
				through the establishment of a beneficial precedent; and
								(C)submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives and publish in the Federal Register a report on the
				priority foreign country practices so identified.
								(2)FactorsIn
				identifying priority foreign country practices under paragraph (1), the Trade
				Representative shall take into account all relevant factors, including—
								(A)the major barriers
				and trade distorting practices described in the National Trade Estimate Report
				required under section 181(b);
								(B)the trade
				agreements to which a foreign country is a party and its compliance with those
				agreements;
								(C)the medium- and
				long-term implications of foreign government procurement plans; and
								(D)the international competitive position and
				export potential of United States products and services.
								(3)Contents of
				reportThe Trade Representative may include in the report, if
				appropriate—
								(A)a description of
				foreign country practices that may in the future warrant identification as
				priority foreign country practices; and
								(B)a statement about
				other foreign country practices that were not identified because they are
				already being addressed by provisions of United States trade law, by existing
				bilateral trade agreements, or as part of trade negotiations with other
				countries, and because progress is being made toward the elimination of such
				practices.
								(b)Initiation of
				consultationsBy no later than the date that is 21 days after the
				date on which a report is submitted to the appropriate congressional committees
				under subsection (a)(1)(C), the Trade Representative should seek consultations
				with each foreign country identified in the report as engaging in priority
				foreign country practices for the purpose of reaching a satisfactory resolution
				of such priority practices.
						(c)Initiation of
				investigationIf the Trade Representative seeks consultations
				under subsection (b) and a satisfactory resolution of the priority foreign
				country practices involved has not been reached within 90 days after the date
				on which a report is submitted to the appropriate congressional committees
				under subsection (a)(1)(C), the Trade Representative shall initiate under
				section 302(b)(1) an investigation under this chapter with respect to such
				priority foreign country practices.
						(d)Agreements for
				the elimination of barriersIn the consultations with a foreign
				country that the Trade Representative is required to request under section
				303(a) with respect to an investigation initiated by reason of subsection (c),
				the Trade Representative shall seek to negotiate an agreement that provides for
				the elimination of the practices that are the subject of the investigation as
				quickly as possible or, if elimination of the practices is not feasible, an
				agreement that provides for compensatory trade benefits.
						(e)ReportsThe
				Trade Representative shall include in the semiannual report required by section
				309(3) a report on the status of any investigations initiated pursuant to
				subsection (c) and, where appropriate, the extent to which such investigations
				have led to increased opportunities for the export of products and services of
				the United
				States.
						.
			(b)Conforming
			 amendmentThe item relating
			 to section 310 in the table of contents of the Trade Act of 1974 is amended to
			 read as follows:
				
					
						Sec. 310. Identification of trade
				expansion
				priorities.
					
					.
			
